Case: 19-60032     Document: 00516397723         Page: 1     Date Filed: 07/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 18, 2022
                                  No. 19-60032
                                Summary Calendar                           Lyle W. Cayce
                                                                                Clerk

   Maria Sebastiana Paiz Sorto; Darlyn Margarita
   Argueta Paiz,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A209 294 337
                            Agency No. A209 294 338


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Maria Sebastiana Paiz Sorto and her minor daughter, Darlyn
   Margarita Argueta Paiz, petition for review of the Board of Immigration
   Appeals’s decision affirming, without opinion, an order of the Immigration


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60032      Document: 00516397723          Page: 2    Date Filed: 07/18/2022




                                    No. 19-60032


   Judge (IJ) denying their applications for asylum, withholding of removal, and
   protection under the Convention Against Torture (CAT). To the extent the
   petitioners challenge the BIA’s use of the summary affirmance procedure
   provided by 8 C.F.R. § 1003.1(e)(4), we lack jurisdiction to consider the
   unexhausted claim. See Martinez-Guevara v. Garland, 27 F.4th 353, 359-61 &
   n.9 (5th Cir. 2022). Given the BIA’s summary affirmance disposition, we
   review the IJ’s factual findings for substantial evidence. See Zhang v.
   Gonzales, 432 F.3d 339, 344 (5th Cir. 2005); Soadjede v. Ashcroft, 324 F.3d
   830, 831-32 (5th Cir. 2003).
          Substantial evidence supports the IJ’s conclusion that the MS-13
   gang’s threats were motivated by a desire to increase the wealth of the
   organization by extorting family-owned business like the petitioners’ and, as
   such, their membership in the proposed family-based particular social group
   was incidental, tangential, or subordinate to those motives. See, e.g., Ramirez-
   Mejia v. Lynch, 794 F.3d 485, 493 (5th Cir. 2015); Thuri v. Ashcroft, 380 F.3d
   788, 792-93 (5th Cir. 2004); Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 350
   (5th Cir. 2002). Because the nexus issue is dispositive of the petitioners’
   asylum and withholding of removal claims, see Zhang, 432 F.3d at 344;
   Vazquez-Guerra v. Garland, 7 F.4th 265, 270-71 (5th Cir. 2021), cert. denied,
   142 S. Ct. 1228 (2022), this court need not reach their arguments related to
   persecution and whether the government of El Salvador was able and willing
   to control their persecutors. See INS v. Bagamasbad, 429 U.S. 24, 25 (1976).
          Regarding their CAT claim, the petitioners have failed to produce
   evidence that would compel a conclusion that the government of El Salvador
   would acquiesce in their torture. See Chen v. Gonzales, 470 F.3d 1131, 1138-
   39 (5th Cir. 2006); see also Martinez Manzanares v. Barr, 925 F.3d 222, 229
   (5th Cir. 2019); Tamara-Gomez v. Gonzales, 447 F.3d 343, 351 (5th Cir. 2006).
   Accordingly, the petition for review is DENIED IN PART and
   DISMISSED IN PART for lack of jurisdiction.



                                          2